Ethridge, J.,
delivered the opinion of the court.
A. G-. Russell, husband of the appellant and the original plaintiff who died pending suit, brought suit ag’ainst appellee for fifty thousand dollars, claimed as commission as real estate agent for services in the sale of Panther Burn Plantation. There was a peremptory instruction for the appellee in the court below, and judgment entered thereon, from which judgment this appeal is prosecuted. There is in the record considerable correspondence and evidence, but we think it would be useless to undertake to set it out. After a painstaking consideration of all of the evidence, including the correspondence, we think plaintiff failed to establish contractual relations between himself -and the appellee so as to entitle him to the commission claimed. There was a studious effort on the part of the defendant to avoid any understanding or agreement that would place her under- any obligations to the plaintiff. The only proposition made plaintiff by the defendant at all was to consider any *902offer submitted by the plaintiff or bis clients for the purchase of this property. ■ No offer of purchase was made under any such conditions and terms as could be accepted without further negotiations, and no sale was made by the plaintiff, nor were any ■ terms of sale ever given him by the defendant. The evidence completely fails' to establish such contractual relations as would entitle plaintiff to recover, and the peremptory instruction for the defendant was proper.

Affirmed.